UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22897 CONTEXT CAPITAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Adam Waldstein Atlantic Fund Services Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2014 - June 30, 2015 ITEM 1. PROXY VOTING RECORD Context Alternative Strategies Fund- Armory Funds, LLC Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management Remy International REMY 12/31/2014 Adoption of Merger Agreement and Plan Issuer Yes FOR FOR Context Alternative Strategies Fund- Highland Capital Management, LP Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: CHARIF SOUKI Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: VICKY A. BAILEY Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: G. ANDREA BOTTA Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: KEITH F. CARNEY Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: DAVID I. FOLEY Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: RANDY A. FOUTCH Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: DAVID B. KILPATRICK Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: DONALD F. ROBILLARD, JR. Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: NEAL A. SHEAR Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 ELECTION OF DIRECTOR: HEATHER R. ZICHAL Issuer Y For For CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 APPROVE, ON AN ADVISORY AND NON- BINDING BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL YEAR 2013 AS DISCLOSED IN THIS PROXY STATEMENT. Issuer Y Against Against CHENIERE ENERGY, INC. LNG 16411R208 11-Sep-14 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Y For For SEADRILL PARTNERS LLC SDLP Y7545W109 26-Sep-14 TO ELECT HARALD THORSTEIN AS A CLASS I DIRECTOR OF THE COMPANY WHOSE TERM WILL EXPIRE AT THE 2 OF MEMBERS. Issuer Y For For DYNAGAS LNG PARTNERS LP DLNG Y2188B108 23-Oct-14 ELECTION OF DIRECTOR: EVANGELOS VLAHOULIS Issuer Y For For DYNAGAS LNG PARTNERS LP DLNG Y2188B108 23-Oct-14 ELECTION OF DIRECTOR: ALEXIOS RODOPOULOS Issuer Y For For DYNAGAS LNG PARTNERS LP DLNG Y2188B108 23-Oct-14 ELECTION OF DIRECTOR: LEVON DEDEGIAN Issuer Y For For DYNAGAS LNG PARTNERS LP DLNG Y2188B108 23-Oct-14 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG (HELLAS) CERTIFIED AUDITORS ACCOUNTANTS S.A. AS THE PARTNERSHIP'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Issuer Y For For KINDER MORGAN MANAGEMENT, LLC KMR 49455U100 20-Nov-14 TO APPROVE THE KMR MERGER AGREEMENT. Issuer Y For For KINDER MORGAN MANAGEMENT, LLC KMR 49455U100 20-Nov-14 TO APPROVE THE KMR ADJOURNMENT PROPOSAL. Issuer Y For For KINDER MORGAN MANAGEMENT, LLC KMR 49455U100 20-Nov-14 TO APPROVE THE KMP MERGER AGREEMENT. Issuer Y For For KINDER MORGAN MANAGEMENT, LLC KMR 49455U100 20-Nov-14 TO APPROVE THE KMP ADJOURNMENT PROPOSAL. Issuer Y For For OCEAN RIG UDW INC ORIG Y64354205 1-Dec-14 ELECTION OF DIRECTOR: GEORGE ECONOMOU Issuer Y For For OCEAN RIG UDW INC ORIG Y64354205 1-Dec-14 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG (HELLAS) CERTIFIED AUDITORS ACCOUNTANTS S.A., AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 ("PROPOSAL TWO") Issuer Y For For TRINSEO S.A. TSE L9340P101 21-Jan-15 TO APPROVE THE COMPANY'S ANNUAL ACCOUNTS PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN LUXEMBOURG ("LUXEMBOURG GAAP") FOR THE YEAR ENDED DECEMBER 31, 2013 (THE "LUXEMBOURG ANNUAL ACCOUNTS") AND ITS CONSOLIDATED FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH ACCOUNTING PRINCIPLES (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Y For For TRINSEO S.A. TSE L9340P101 21-Jan-15 TO RESOLVE ON THE ALLOCATION OF THE RESULTS OF THE YEAR ENDED DECEMBER 31, 2013. Issuer Y For For TRINSEO S.A. TSE L9340P101 21-Jan-15 TO APPROVE THE GRANTING OF DISCHARGE TO THE COMPANY'S DIRECTORS AND AUDITOR FOR THE PERFORMANCE OF THEIR RESPECTIVE DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013. Issuer Y For For TRINSEO S.A. TSE L9340P101 21-Jan-15 TO APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERS SOCIETE COOPERATIVE ("PWC LUXEMBOURG") TO BE OUR INDEPENDENT AUDITOR FOR THE YEARS ENDED DECEMBER 31, 2 FOR ALL STATUTORY ACCOUNTS AS REQUIRED BY LUXEMBOURG LAW FOR THE SAME PERIOD. Issuer Y For For Context Alternative Strategies Fund- Phineus Partners L.P. Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain) Fund Vote For/ Against Management VANTIV, INC. VNTV 92210H105 4/28/2015 1 Election of Directors MGMT Y FOR FOR VANTIV, INC. VNTV 92210H105 4/28/2015 2 Executive Compensation MGMT Y FOR FOR VANTIV, INC. VNTV 92210H105 4/28/2015 3 Employee Stock Plan MGMT Y FOR FOR VANTIV, INC. VNTV 92210H105 4/28/2015 4 Incentive Compensation Plan MGMT Y FOR FOR VANTIV, INC. VNTV 92210H105 4/28/2015 5 Appointment of Public Accountant MGMT Y FOR FOR CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 4/30/2015 1 Election of Directors MGMT Y FOR ALL FOR CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 4/30/2015 2 Appointment of Public Accountant MGMT Y FOR FOR CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 4/30/2015 3 Executive Compensation MGMT Y FOR FOR CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 4/30/2015 4 Amend Certificate of Incorporation MGMT Y FOR FOR CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 4/30/2015 5 Special shareholder meeting proposal SHAREHOLD Y AGAINST FOR FORD MOTOR COMPANY F 5/14/2015 1 Election of Directors MGMT Y FOR ALL FOR FORD MOTOR COMPANY F 5/14/2015 2 Appointment of Public Accountant MGMT Y FOR FOR FORD MOTOR COMPANY F 5/14/2015 3 Executive Compensation MGMT Y FOR FOR FORD MOTOR COMPANY F 5/14/2015 4 Recapitalization plan to make voting rights of all shares equal SHAREHOLD Y AGAINST FOR FORD MOTOR COMPANY F 5/14/2015 5 Special shareholder meeting proposal SHAREHOLD Y AGAINST FOR MORGAN STANLEY MS 5/19/2015 1 Election of Directors MGMT Y FOR ALL FOR MORGAN STANLEY MS 5/19/2015 2 Appointment of Public Accountant MGMT Y FOR FOR MORGAN STANLEY MS 5/19/2015 3 Executive Compensation MGMT Y FOR FOR MORGAN STANLEY MS 5/19/2015 4 Employee Stock Plan MGMT Y FOR FOR MORGAN STANLEY MS 5/19/2015 5 Report on lobbying SHAREHOLD Y AGAINST FOR MORGAN STANLEY MS 5/19/2015 6 Vote counting bylaw change SHAREHOLD Y AGAINST FOR MORGAN STANLEY MS 5/19/2015 7 Report on government service vesting SHAREHOLD Y AGAINST FOR VMWARE, INC. VMW 5/27/2015 2 Executive Compensation MGMT Y FOR FOR VMWARE, INC. VMW 5/27/2015 3 Appointment of Public Accountant MGMT Y FOR FOR VMWARE, INC. VMW 5/27/2015 4 Employee Stock Plan MGMT Y FOR FOR GOLDMAN SACHS GS 38141G104 5/21/2015 1 Election of Directors MGMT Y FOR ALL FOR GOLDMAN SACHS GS 38141G104 5/21/2015 2 Executive Compensation MGMT Y FOR FOR GOLDMAN SACHS GS 38141G104 5/21/2015 3 Employee Stock Plan MGMT Y FOR FOR GOLDMAN SACHS GS 38141G104 5/21/2015 4 Appointment of Public Accountant MGMT Y FOR FOR GOLDMAN SACHS GS 38141G104 5/21/2015 5 Proposal on vote counting SHAREHOLD Y AGAINST FOR GOLDMAN SACHS GS 38141G104 5/21/2015 6 Vesting of equity for governemnt service SHAREHOLD Y AGAINST FOR GOLDMAN SACHS GS 38141G104 5/21/2015 7 Right to Act by Written Consent SHAREHOLD Y AGAINST FOR SALESFORCE.COM, INC CRM 79466L302 6/4/2015 1 Election of Directors MGMT Y FOR ALL FOR SALESFORCE.COM, INC CRM 79466L302 6/4/2015 2 Employee Stock Plan MGMT Y FOR FOR SALESFORCE.COM, INC CRM 79466L302 6/4/2015 3 Employee Stock Plan MGMT Y FOR FOR SALESFORCE.COM, INC CRM 79466L302 6/4/2015 4 Appointment of Public Accountant MGMT Y FOR FOR SALESFORCE.COM, INC CRM 79466L302 6/4/2015 5 Executive Compensation MGMT Y FOR FOR Context Alternative Strategies Fund- Weatherbie Capital, LLC TRANSDIGM GROUP INCORPORATED Security Meeting Type Special Ticker Symbol TDG Meeting Date 02-Oct-2014 ISIN US8936411003 Agenda 934072454 - Management Item Proposal Proposed by Vote For/Against Management 1. Adopt Stock Option Plan Management For For BOFI HOLDING, INC. Security 05566U108 Meeting Type Annual Ticker Symbol BOFI Meeting Date 23-Oct-2014 ISIN US05566U1088 Agenda 934075777 - Management Item Proposal Proposed by Vote For/Against Management 1 Election of Directors Management 1 THEODORE C. ALLRICH For For 2 JOHN GARY BURKE For For 3 NICHOLAS A. MOSICH For For 2. Approve Stock Compensation Plan Management For For 3. 14A Executive Compensation Management For For 4. Ratify Appointment of Independent Auditors Management For For TRANSDIGM GROUP INCORPORATED Security Meeting Type Annual Ticker Symbol TDG Meeting Date 05-Mar-2015 ISIN US8936411003 Agenda 934120712 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 WILLIAM DRIES For For 2 W. NICHOLAS HOWLEY For For 3 RAYMOND LAUBENTHAL For For 4 ROBERT SMALL For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For IHS INC. Security Meeting Type Annual Ticker Symbol IHS Meeting Date 08-Apr-2015 ISIN US4517341073 Agenda 934129366 - Management Item Proposal Proposed by Vote For/Against Management 1A Election of Directors (Majority Voting) Management For For 1B Election of Directors (Majority Voting) Management For For 1C Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For SIGNATURE BANK Security 82669G104 Meeting Type Annual Ticker Symbol SBNY Meeting Date 23-Apr-2015 ISIN US82669G1040 Agenda 934137680 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 KATHRYN A. BYRNE For For 2 ALFONSE M. D'AMATO For For 3 JEFFREY W. MESHEL For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For GREENLIGHT CAPITAL RE, LTD. Security G4095J109 Meeting Type Annual Ticker Symbol GLRE Meeting Date 29-Apr-2015 ISIN KYG4095J1094 Agenda 934143936 - Management Item Proposal Proposed by Vote For/Against Management 1A) Election of Directors (Majority Voting) Management For For 1B) Election of Directors (Majority Voting) Management For For 1C) Election of Directors (Majority Voting) Management For For 1D) Election of Directors (Majority Voting) Management For For 1E) Election of Directors (Majority Voting) Management For For 1F) Election of Directors (Majority Voting) Management For For 1G) Election of Directors (Majority Voting) Management For For 1H) Election of Directors (Majority Voting) Management For For 2A) Election of Directors (Majority Voting) Management For For 2B) Election of Directors (Majority Voting) Management For For 2C) Election of Directors (Majority Voting) Management For For 2D) Election of Directors (Majority Voting) Management For For 2E) Election of Directors (Majority Voting) Management For For 2F) Election of Directors (Majority Voting) Management For For 2G) Election of Directors (Majority Voting) Management For For 2H) Election of Directors (Majority Voting) Management For For 3A) Election of Directors (Majority Voting) Management For For 3B) Election of Directors (Majority Voting) Management For For 3C) Election of Directors (Majority Voting) Management For For 3D) Election of Directors (Majority Voting) Management For For 3E) Election of Directors (Majority Voting) Management For For 4) Ratify Appointment of Independent Auditors Management For For 5) Ratify Appointment of Independent Auditors Management For For 6) Ratify Appointment of Independent Auditors Management For For 7) 14A Executive Compensation Management For For LKQ CORPORATION Security Meeting Type Annual Ticker Symbol LKQ Meeting Date 04-May-2015 ISIN US5018892084 Agenda 934147085 - Management Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 1I. Election of Directors (Majority Voting) Management For For 1J. Election of Directors (Majority Voting) Management For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For EXAMWORKS GROUP, INC (EXAM) Security 30066A105 Meeting Type Annual Ticker Symbol EXAM Meeting Date 12-May-2015 ISIN US30066A1051 Agenda 934161340 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 PETER B. BACH For For 2 PETER M. GRAHAM For For 3 WILLIAM A. SHUTZER For For 2. Amend Stock Compensation Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For THE MIDDLEBY CORPORATION Security Meeting Type Annual Ticker Symbol MIDD Meeting Date 12-May-2015 ISIN US5962781010 Agenda 934162746 - Management Item Proposal Proposed by Vote For/Against Management Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For Election of Directors (Majority Voting) Management For For 2 14A Executive Compensation Management For For 3 Ratify Appointment of Independent Auditors Management For For SPS COMMERCE INC. Security 78463M107 Meeting Type Annual Ticker Symbol SPSC Meeting Date 14-May-2015 ISIN US78463M1071 Agenda 934157151 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 ARCHIE C. BLACK For For 2 MICHAEL B. GORMAN For For 3 MARTIN J. LEESTMA For For 4 JAMES B. RAMSEY For For 5 MICHAEL A. SMERKLO For For 6 PHILIP E. SORAN For For 7 SVEN A. WEHRWEIN For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For THE ULTIMATE SOFTWARE GROUP, INC. Security 90385D107 Meeting Type Annual Ticker Symbol ULTI Meeting Date 18-May-2015 ISIN US90385D1072 Agenda 934165413 - Management Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 2 Ratify Appointment of Independent Auditors Management For For 3 14A Executive Compensation Management For For LANDSTAR SYSTEM, INC. Security Meeting Type Annual Ticker Symbol LSTR Meeting Date 19-May-2015 ISIN US5150981018 Agenda 934170224 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 JAMES B. GATTONI For For 2. Ratify Appointment of Independent Auditors Management For For 3. 14A Executive Compensation Management For For VIRTUS INVESTMENT PARTNERS, INC. Security 92828Q109 Meeting Type Annual Ticker Symbol VRTS Meeting Date 28-May-2015 ISIN US92828Q1094 Agenda 934183144 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 DIANE M. COFFEY For For 2 TIMOTHY A. HOLT For For 3 MELODY L. JONES For For 4 STEPHEN T. ZARRILLI For For 2. Ratify Appointment of Independent Auditors Management For For EVERCORE PARTNERS INC. Security 29977A105 Meeting Type Annual Ticker Symbol EVR Meeting Date 08-Jun-2015 ISIN US29977A1051 Agenda 934213771 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 ROGER C. ALTMAN For For 2 RICHARD I. BEATTIE For For 3 FRANCOIS DE ST. PHALLE For For 4 GAIL B. HARRIS For For 5 CURT HESSLER For For 6 ROBERT B. MILLARD For For 7 WILLARD J. OVERLOCK, JR For For 8 RALPH L. SCHLOSSTEIN For For 9 WILLIAM J. WHEELER For For 2. Ratify Appointment of Independent Auditors Management For For PUMA BIOTECHNOLOGY, INC. Security 74587V107 Meeting Type Annual Ticker Symbol PBYI Meeting Date 09-Jun-2015 ISIN US74587V1070 Agenda 934201194 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 ALAN H. AUERBACH For For 2 THOMAS R. MALLEY For For 3 JAY M. MOYES For For 4 TROY E. WILSON For For 2. 14A Executive Compensation Management For For 3. Ratify Appointment of Independent Auditors Management For For 4. Amend Stock Compensation Plan Management For For THE ADVISORY BOARD COMPANY Security 00762W107 Meeting Type Annual Ticker Symbol ABCO Meeting Date 09-Jun-2015 ISIN US00762W1071 Agenda 934206574 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 SANJU K. BANSAL For For 2 DAVID L. FELSENTHAL For For 3 PETER J. GRUA For For 4 NANCY KILLEFER For For 5 KELT KINDICK For For 6 ROBERT W. MUSSLEWHITE For For 7 MARK R. NEAMAN For For 8 LEON D. SHAPIRO For For 9 LEANNE M. ZUMWALT For For 2. Ratify Appointment of Independent Auditors Management For For 3. Approve Stock Compensation Plan Management For For 4. 14A Executive Compensation Management For For INCONTACT INC Security 45336E109 Meeting Type Annual Ticker Symbol SAAS Meeting Date 10-Jun-2015 ISIN US45336E1091 Agenda 934195911 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 THEODORE STERN For For 2 PAUL JARMAN For For 3 STEVE BARNETT For For 4 MARK J. EMKJER For For 5 BLAKE O. FISHER, JR. For For 6 PAUL F. KOEPPE For For 7 HAMID AKHAVAN For For 2. Amend Stock Compensation Plan Management For For 3. Ratify Appointment of Independent Auditors Management For For AFFILIATED MANAGERS GROUP, INC. Security Meeting Type Annual Ticker Symbol AMG Meeting Date 15-Jun-2015 ISIN US0082521081 Agenda 934210698 - Management Item Proposal Proposed by Vote For/Against Management 1A. Election of Directors (Majority Voting) Management For For 1B. Election of Directors (Majority Voting) Management For For 1C. Election of Directors (Majority Voting) Management For For 1D. Election of Directors (Majority Voting) Management For For 1E. Election of Directors (Majority Voting) Management For For 1F. Election of Directors (Majority Voting) Management For For 1G. Election of Directors (Majority Voting) Management For For 1H. Election of Directors (Majority Voting) Management For For 2. 14A Executive Compensation Management For For 3. Approve Stock Compensation Plan Management For For 4. Ratify Appointment of Independent Auditors Management For For ACADIA PHARMACEUTICALS INC. Security Meeting Type Annual Ticker Symbol ACAD Meeting Date 15-Jun-2015 ISIN US0042251084 Agenda 934212488 - Management Item Proposal Proposed by Vote For/Against Management 1. Election of Directors Management 1 STEPHEN BIGGAR For For 2 TORSTEN RASMUSSEN For For 3 DANIEL SOLAND For For 2. Amend Stock Compensation Plan Management For For 3. Authorize Common Stock Increase Management For For 4. 14A Executive Compensation Management For For 5. Ratify Appointment of Independent Auditors Management For For During the period July 1, 2014 to June 30, 2015, Context Capital Advisers, LLC did not vote any proxies on behalf of the Context Alternative Strategies Fund. During the period July 1, 2014 to June 30, 2015, Armory Funds, LLC did not vote any proxies on behalf on portion of the Context Alternative Strategies Fund that it manages. During the period July 1, 2014 to June 30, 2015, Del Mar Asset Management LP did not vote any proxies on behalf on portion of the Context Alternative Strategies Fund that it manages. During the period July 1, 2014 to June 30, 2015, ESM Management, LLC did not vote any proxies on behalf on portion of the Context Alternative Strategies Fund that it manages. During the period July 1, 2014 to June 30, 2015, Kellner Private Fund Management, LP did not vote any proxies on behalf on portion of the Context Alternative Strategies Fund that it manages. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE CONTEXT CAPITAL FUNDS By: /s/ Stephen J. Kneeley Stephen J. Kneeley, President and Principal Executive Officer Date: August 19, 2015
